Citation Nr: 1130604	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  04-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1. Entitlement to service connection for psychiatric or psychological disorders other than posttraumatic stress disorder.

2. Entitlement to service connection for posttraumatic stress disorder.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1980 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision, dated in July 2003, of a Department of Veterans Affairs (VA) Regional Office (RO).

In a decision in April 2007, the Board denied the claim of service connection for psychiatric or psychological disorders.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in May 2009, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, who is represented by counsel, to set aside the Board decision of April 2007 and to remand the case to the Board for readjudication consistent with the Joint Motion.  

To comply with the Court's Order, in October 2009, the Board remanded the claim for a VA examination, which was conducted in April 2010.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directive.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  A decision on the claim of service connection for psychiatric or psychological disorders other than posttraumatic stress disorder is deferred final adjudication of the claim of service connection for posttraumatic stress disorder.

On the claim of service connection for posttraumatic stress disorder, a medical diagnosis that differs from the claimed condition does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay Veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For this reason, in its remand in October 2009, the Board remanded the claim to the RO for adjudication, which was done in November 2010. 

The claim of service connection for posttraumatic stress disorder is REMANDED to the RO. 


REMAND

On the claim of service connection for posttraumatic stress disorder, in November 2010, the RO issued a supplemental statement of the case, addressing the claim.  In December 2010, in March 2011, and in May 2011, Veteran's counsel requested extensions for submitting additional evidence, which the RO granted. 

Since the Board identified posttraumatic stress disorder as part of the current claim in its remand in October 2009, Veteran's counsel has not offered any argument or provided any additional evidence.   Due process requires that the Veteran's counsel be heard on the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran's counsel the opportunity to submit argument or evidence on the claim of service connection for posttraumatic.   

2.  If additional argument or evidence is received, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his attorney, a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


